                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARY HAYES,                                        Case No. 18-cv-06268-EMC
                                   8                    Petitioner,
                                                                                            ORDER OF DISMISSAL
                                   9             v.
                                                                                            Docket No. 1
                                  10     UNITED STATES OF AMERICA,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Mary Hayes, a prisoner currently incarcerated at the Federal Correctional Institution in
                                  14   Dublin, California, has filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C.
                                  15   § 2241 to challenge the execution of her sentence.
                                  16          A district court may entertain a petition for writ of habeas corpus challenging the execution
                                  17   of a federal sentence by a person who is “in custody in violation of the Constitution or laws or
                                  18   treaties of the United States.” 28 U.S.C. § 2241(c)(3). It shall “award the writ or issue an order
                                  19   directing the respondent to show cause why the writ should not be granted, unless it appears from
                                  20   the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.
                                  21   Summary dismissal is appropriate only where the allegations in the petition are vague or
                                  22   conclusory, palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d
                                  23   490, 491 (9th Cir. 1990) (citation omitted).
                                  24          The petition provides the following information: Ms. Hayes is currently serving a sentence
                                  25   of 75 months’ imprisonment imposed on July 20, 2017, by the United States District Court of the
                                  26   District of Oregon, apparently following her failure to comply with terms of conditional release.
                                  27   Before she was on conditional release, she was on house arrest from August 21, 2013 through
                                  28   October 6, 2014. Docket No. 1 at 8-9. Her legal claim presented is that she should receive time
                                   1   credits for the several months she spent on house arrest because her 24-hour house arrest was

                                   2   “official detention” for purposes of 18 U.S.C. § 3585(b), which states that a “defendant shall be

                                   3   given credit toward the service of a term of imprisonment for any time he has spent in official

                                   4   detention prior to the date the sentence commences.”

                                   5          Ms. Hayes admits that she has not exhausted the administrative appeals process available

                                   6   for prisoners in the Bureau of Prisons (“BOP”). Docket No. 1 at 2, 9. She asks that the Court

                                   7   excuse the failure to exhaust administrative remedies in the interest of justice apparently because

                                   8   she believes the pursuit of administrative remedies would be futile. Docket No. 1 at 9.

                                   9          Section 2241 does not specifically require petitioners to exhaust available remedies before

                                  10   filing petitions for writ of habeas corpus. Castro-Cortez v INS, 239 F.3d 1037, 1047 (9th Cir.

                                  11   2001), abrogated on other grounds by Fernandez-Vargas v. Gonzales, 548 U.S. 30 (2006).

                                  12   Nonetheless, courts “require, as a prudential matter, that habeas petitioners exhaust available
Northern District of California
 United States District Court




                                  13   judicial and administrative remedies before seeking relief under § 2241.” Id. (citations omitted);

                                  14   see also Chua Han Mow v. United States, 730 F.2d 1308, 1313-14 (9th Cir. 1984) (citing United

                                  15   States v. Clayton, 588 F.2d 1288 (9th Cir. 1979)) (case in which computation is challenged is

                                  16   “exactly type of case in which exhaustion of administrative remedies should be required”). The

                                  17   requirement may be waived in limited circumstances because it is not a jurisdictional prerequisite.

                                  18   Castro-Cortez, 239 F.3d at 1047; see, e.g., Laing v Ashcroft, 370 F.3d 994, 1000-01 (9th Cir.

                                  19   2004) (listing circumstances when waiver of exhaustion requirement may be appropriate).

                                  20          The exhaustion requirement will not be excused here because further development of the

                                  21   record by way of the administrative appeals process would be helpful in this case. From the

                                  22   allegations in the petition, it is not clear whether Ms. Hayes has even asked the BOP to award her

                                  23   credit for the time she spent under house arrest. The dispute and the BOP’s reasoning for denying

                                  24   her the time credits, if the BOP does deny her the time credits, most likely will be explained and

                                  25   documented during the administrative appeals process in a way that will enable the Court to better

                                  26   understand the nature of the dispute. Ms. Hayes’ unilateral belief that she will not get what she

                                  27   wants in the administrative appeals process does not provide a basis to skip the process entirely.

                                  28          Accordingly, the petition for a writ of habeas corpus under § 2241 is DISMISSED without
                                                                                         2
                                   1   prejudice to Ms. Hayes filing a new petition for writ of habeas corpus after exhausting the BOP’s

                                   2   administrative appeals process if she does not obtain the desired relief during the BOP’s

                                   3   administrative appeal process. Because exhaustion is required before the petition is filed, Ms.

                                   4   Hayes must file a new petition rather than amending the petition in this action. When her new

                                   5   petition is filed, it will get a new case number.

                                   6          The clerk shall close the file.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: March 19, 2019

                                  11

                                  12                                                       ______________________________________
Northern District of California
 United States District Court




                                                                                            EDWARD M. CHEN
                                  13                                                        United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
